Citation Nr: 1144678	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, status post total right hip arthroplasty.  

2.  Entitlement to service connection for right knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge at the RO in November 2009.  A transcript of the hearing is associated with the claims file.  However, the Veterans Law Judge who conducted the hearing is no longer with the Board.  In November 2011, the Veteran was sent a letter asking him if he would like a new hearing before a current member of the Board.  In a November 2011 response, the Veteran declined the option to have a new hearing and requested that his case be considered based on the evidence before the Board.  The Board has proceeded accordingly. 

This case was previously before the Board in February 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The issue of entitlement to service connection for right knee arthritis is addressed in the REMAND following the order section of this decision.  That issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.
FINDING OF FACT

Arthritis of the right hip, status post total right hip arthroplasty, is more likely than not related to trauma caused by multiple parachute jumps in active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, arthritis of the right hip, status post total right hip arthroplasty, was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for right hip arthritis, status post total right hip arthroplasty.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he sustained repeated trauma to his right hip as a result of parachute jumps and landings while in active service.  

A review of the Veteran's DD Form 214 shows that that the Veteran was awarded a Parachutist Badge for his period of active service.  Additionally, a review of copies of the Veteran's service personnel records (SPRs) shows that he was stationed at Fort Benning, Georgia and was a member of the 4th student airborne battalion.  Also of record is a May 2011 statement from one of the Veteran's fellow service members, Mr. A.M.  According to Mr. A.M., he was in the 82nd Airborne with the Veteran, during which they made roughly 160 parachute jumps.

At his November 2009 Board hearing, the Veteran reported that he had experiencing right hip pain while in active service and that it had continued to bother him after his separation from service.

The Board notes that the Veteran is competent to report when he first experienced hip pain and that the symptoms have continued since active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

A review of the post-service medical evidence shows that in February 1996, the Veteran was seen by Dr. M.W. for right hip pain.  X-rays taken at that time revealed degenerative arthritis and a cyst of the right hip.  In March 2005, the Veteran was again seen by Dr. M.W. at which time the Veteran's right hip arthritis had advanced to such a degree that Dr. M.W. recommended a total right hip arthroplasty.  In May 2005, the Veteran underwent the recommended surgical procedure.  

In a December 2009 treatment note, Dr. M.W. reported that, from an etiology standpoint, the repetitive trauma caused by jumping from airplanes in excess of 100 times contributed to the Veteran's hip arthritis.  In this regard, Dr. M.W. reported that this was evidenced by the fact that the Veteran had required a total hip arthroplasty at such a young age.  

In May 2010, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed right hip degenerative joint disease.  The examiner opined that it was less likely as not that the Veteran's right hip arthritis was a result of parachute jumping and running during active service.  In this regard, the examiner reported that while parachute jumping and running could certainly cause physical trauma to the hip, there were no treatment notes of record indicating that the Veteran had been treated for hip pain in active service and so, the cause of the Veteran's hip pain was unknown.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiner's opinion is inadequate to serve as the basis of a denial of entitlement to service connection.  In this regard, the Board notes that the VA examiner reported that there were no medical records indicating that the Veteran reported hip pain while in active service.  However, the Veteran reported that he had experienced pain during service and since his separation from service.  The VA examiner failed to account for the Veteran's lay accounts of his symptoms and their continuity despite the fact that the Board has found the Veteran competent to report his symptoms and that his reports are credible.  Therefore, the VA examiner's opinion is not an absolute conclusion, but merely an opinion to be weighed with all the other probative evidence of record.  In contrast the December 2009 opinion from Dr. M.W. takes into account the Veteran's lay accounts of knee pain in service as a result of parachute jumping.  Additionally, Dr. M.W. further supported his opinion with the rationale that the Veteran's right hip arthritis had deteriorated so quickly that the Veteran required a hip replacement at a much earlier age than is usually seen.  

In sum, the Veteran has reported experiencing hip pain since parachute jumping in active service; subsequent to his separation from service, the Veteran was diagnosed with right hip arthritis and eventually underwent a total right hip arthroplasty; and the Veteran's private physician competently linked the Veteran's right hip disability to his parachute jumping during active service.  

Accordingly, the Board finds that there is evidence for and against the claim, and resolving reasonable doubt in the appellant's favor the claim or entitlement to service connection for right hip arthritis, status post total right hip arthroplasty, is warranted.  


ORDER

Entitlement to service connection for right hip arthritis, status post total right hip arthroplasty, is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for right knee arthritis, the Board finds that additional development is required before the claim is decided.  

In May 2010, the Veteran was afforded a VA examination.  At that time, the examiner opined that it was less likely as not that the Veteran's right knee disability was related to his active service.  In this regard, the examiner reported that there was no direct evidence indicating that the Veteran sought medical attention for a knee problem while in active service.  

The Board notes that the Veteran has reported that he experienced knee pain during active service after parachute jumps and while running with heavy gear.  As noted above, the Veteran is competent to report when he first experienced symptoms and that they have continued since active service and the Board has found the Veteran to be credible.  Additionally, the Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).    

As the VA examiner failed to take into account the Veteran's subjective complaints of knee pain during active service and since his separation from active service, the Board finds that the May 2010 VA examiner's opinion is inadequate to serve as the basis of a denial of benefits.

For this reason, the Board has concluded that the May 2010 VA examination report does not adequately comply with the directives of the February 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in May 2011 VA received a letter from a service member who served with the Veteran.  In the letter, Mr. A.M. reported that he witnessed the Veteran being sent to medical for knee problems on several occasions while they were in active service together.  Mr. A.M. reported that the Veteran was even prevented from completing parachute jumps as a result of his trips to medical for knee problems.  This statement was not of record at the time of the May 2010 VA examination.  

Lay testimony is competent to establish the presence of observable symptoms and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.

The Board also notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Board has granted entitlement to service connection for a right hip disability, it must be determined whether the Veteran's right knee disability was caused or chronically worsened by his right hip disability.   

Therefore, the Veteran should be afforded a new VA examination in order to determine the nature and etiology of any currently present right knee disability.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).

Accordingly, this case is remanded for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right knee disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present right knee disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his reports of parachute jumping and running with heavy gear, or was caused or chronically worsened by the Veteran's service-connected right hip disability.  For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian with respect to his complaints of knee pain and treatment during active service.  

The supporting rationale for all opinions expressed must be provided.  

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


